COURT OF APPEALS
                                                 SECOND DISTRICT
OF TEXAS
                                                                FORT
WORTH
 
                                                  NO. 2-10-078-CV
 
 
GARY DON TAYLOR                                                                                              APPELLANT
 
                                                                            V.
 
GALA TENAE ABDUL‑ALEEM                                                                                APPELLEE
 
                                                                        ----------
 
                     FROM
THE 233RD DISTRICT COURT OF TARRANT COUNTY
 
                                                                       ------------
 
                               MEMORANDUM OPINION[1]
AND JUDGMENT
 
                                                                       ------------
 
On March 18, 2010 and April 1, 2010,
we notified appellant, in accordance with rule of appellate procedure 42.3(c),
that we would dismiss this appeal unless the $175 filing fee was paid.  See Tex. R. App. P. 42.3(c).  Appellant has not paid the $175 filing
fee.  See Tex. R. App. P. 5,
12.1(b).




Because appellant has failed to comply
with a requirement of the rules of appellate procedure and the Texas Supreme
Court=s order of August 28, 2007,[2]
we dismiss the appeal.  See Tex.
R. App. P. 42.3(c), 43.2(f).
Appellant shall pay all costs of this
appeal, for which let execution issue.  See
Tex. R. App. P. 43.4.
 
PER
CURIAM
 
 
PANEL:  DAUPHINOT, GARDNER, and WALKER, JJ.
 
DELIVERED:  April 22, 2010




[1]See Tex. R. App. P.
47.4.


[2]See Supreme Court of
Tex., Order Regarding Fees Charged in Civil Cases in the Supreme Court and
the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,
Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing fees in courts of appeals).